   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 1 of 20 PageID #:444




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )       No. 15 CR 448
       v.                                 )
                                          )
RICHARD THOMPSON                          )       Emergency Judge Robert Dow
                                          )

  GOVERNMENT’S RESPONSE TO DEFENDANT’S EMERGENCY MOTION
       FOR RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

       The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, hereby provides its response in

opposition to defendant Richard Thompson’s emergency motion for release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).

       As explained below, this Court should deny Thompson’s motion because he has not

complied with the statutory requirement in 18 U.S.C. § 3582(c)(1)(A) that he fully exhaust

administrative remedies within the Bureau of Prisons (“BOP”), or, in the alternative, should

continue the motion to allow the BOP the proper time to consider defendant’s request for

compassionate release. In either case, the government would have no objection to the Court

making a recommendation to the BOP, as suggested in the Court’s order of April 16, 2020,

Dkt. 75, concerning Thompson’s requests.

                                     BACKGROUND

       Offense Conduct and Procedural History

       On July 21, 2015, defendant Richard Thompson was charged in an information with

wire fraud, in violation of 18 U.S.C. § 1343. The charges arose from a two-year investment
    Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 2 of 20 PageID #:445




fraud scheme in which Thompson obtained more than $2 million dollars from 54 investors

by falsely representing that their money would be put toward creating vacation property

developments in Tennessee, North Carolina, and Florida, and that their investments were

secured by large tracts of real estate owned by his company. Instead of spending the

investors’ money as promised, Thompson used it to pay personal expenses and make

Ponzi-type payments to some investors. As a result of the Thompson’s fraud scheme,

investors lost a total of approximately $2.2 million, causing many of them severe financial

hardship including, for some, the loss of their entire life savings.

       Thompson pleaded guilty on July 19, 2016, and was sentenced on May 10, 2017, to

serve a term of 48 months’ imprisonment, followed by a two-year term of supervised

release. Thompson was also ordered to pay restitution in the total amount of $2,265,572.

       Current Status

       Thompson is currently incarcerated at FCI Butner (Medium I), and with good-time

credit, the BOP projects Thompson’s release date as December 19, 2020.

       On or about March 24, 2020, U.S. Probation submitted a Home Detention referral

to the BOP, in which it recommended that Thompson be placed in Home Detention.

Probation advised the BOP that it had conducted an investigation relating to the defendant’s

proposed release plan, whereby defendant would reside with friends in Frostproof, Florida,

and had approved the location identified in that plan.

       After review, BOP determined that defendant Thompson would be designated to a

Residential Re-Entry Center (RRC) instead of being placed directly in Home Detention.

Probation advised Thompson that he was being designated to the RRC, and asked

                                              2
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 3 of 20 PageID #:446




Thompson whether he would accept the RRC placement. Thompson stated that he would

accept the RRC placement, and signed a Release form agreeing to the RRC placement.

Thompson was then scheduled to be transferred to the RRC on April 22, 2020.

      After defendant requested that Thompson be transferred directly to home

confinement, the BOP altered its plan, and ordered his transfer directly to home

confinement. Thompson’s transfer to home confinement is now scheduled for April 29,

2020. This transfer will remove Thompson from the COVID-19 threat that exists in the

Butner facility where he is now being housed.

      According to defense counsel, counsel emailed his defendant’s request for

compassionate release or home confinement to the warden of his institution and BOP

Regional Counsel on April 15, 2020.

                                      ARGUMENT

      As explained below, defendant has not complied with the statutory exhaustion

requirement for compassionate release motions. That statutory exhaustion requirement in

§ 3582(c)(1)(A) cannot be waived or overridden by the courts—particularly not in this

case, given that defendant submitted his request for compassionate release only two days

ago, on April 15, 2020.

      A.     Thompson has not complied with the statutory exhaustion requirement
             for compassionate release requests.

             1.     The statutory exhaustion requirement and its implementing
                    regulations.

      As amended by Section 603(b) of the First Step Act of 2018, Pub. L. 115-391,

Title 18, United States Code, Section 3582(c)(1)(A) provides:

                                           3
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 4 of 20 PageID #:447




       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation
       or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if it
       finds that—

              (i)    extraordinary and compelling reasons warrant such a
                     reduction; or

              (ii)   the defendant is at least 70 years of age, has served at
                     least 30 years in prison, pursuant to a sentence imposed
                     under section 3559(c), for the offense or offenses for
                     which the defendant is currently imprisoned, and a
                     determination has been made by the Direct of the
                     Bureau of Prisons that the defendant is not a danger to
                     the safety of any other person or the community, as
                     provided under section 3142(g); and

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission.

Id. (emphasis added). This “statutory exhaustion requirement . . . must be strictly

enforced.” United States v. Monzon, No. 99 CR 157, 2020 WL 550220, at *2 (S.D.N.Y.

Feb. 4, 2020).

       Section 603(b) of the First Step Act also required BOP to make inmates aware of

the procedures for initiating compassionate release requests.

       The Bureau of Prisons shall, subject to any applicable confidentiality
       requirements—

       (C)    ensure that all Bureau of Prisons facilities regularly and visibly post,
              including in prisoner handbooks, staff training materials, and facility
              law libraries and medical and hospice facilities, and make available to
              prisoners upon demand, notice of—


                                               4
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 5 of 20 PageID #:448




               (i)     a defendant’s ability to request a sentence reduction
                       pursuant to subsection (c)(1)(A);

               (ii)    the procedures and timelines for initiating and resolving
                       requests described in clause (i); and

               (iii)   the right to appeal a denial of a request described in
                       clause (i) after all administrative rights to appeal within
                       the Bureau of Prisons have been exhausted.

18 U.S.C. § 3582(d)(2)(C); see also id. at §§ 3582(d)(2)(B) (notification procedure for

inmates who are “physically or mentally unable to submit a request for a sentence

reduction”).

      BOP has also established an orderly process for receiving and considering

compassionate release requests by inmates.

      A request for a motion under 18 U.S.C. 4205(g) or 3582(c)(1)(A) shall be
      submitted to the Warden. Ordinarily, the request shall be in writing, and
      submitted by the inmate. An inmate may initiate a request for consideration
      under 18 U.S.C. 4205(g) or 3582(c)(1)(A) only when there are particularly
      extraordinary or compelling circumstances which could not reasonably have
      been foreseen by the court at the time of sentencing. The inmate’s request
      shall at a minimum contain the following information:

      (1)      The extraordinary or compelling circumstances that the inmate
               believes warrant consideration.

      (2)      Proposed release plans, including where the inmate will reside,
               how the inmate will support himself/herself, and, if the basis
               for the request involves the inmate's health, information on
               where the inmate will receive medical treatment, and how the
               inmate will pay for such treatment.

28 C.F.R. § 571.61(a). BOP “processes a request made by another person on behalf of an

inmate [for example, defendant’s counsel] in the same manner as an inmate’s request.” Id.

§ 571.61(b).


                                                5
    Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 6 of 20 PageID #:449




       BOP’s regulations also establish procedures for the consideration of compassionate

release requests by the Warden, General Counsel, and Director of BOP. Id. § 571.62(a). If

a request for compassionate release is denied at any level of BOP’s internal review process,

the inmate is entitled to “written notice and a statement of reasons for the denial.” Id. at §

571.63. Consistent with the statutory exhaustion requirement, BOP’s program statement

on compassionate release requests states that “an inmate may file a request for a reduction

in sentence with the sentencing court after receiving a BP-11 response [from the Warden]

under subparagraph (a), the denial from the General Counsel under subparagraph (d), or

the lapse of 30 days from the receipt of such a request by the Warden of the inmate’s

facility, whichever is earlier.” See BOP Program Statement No. 5050.50 (rev. Jan. 17,

2019), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf (last visited

Apr. 10, 2020).

       BOP’s regulations make clear that “[i]n the event the basis of the request is the

medical condition of the inmate, staff shall expedite the request at all levels.” Id. at

§ 571.62(c).

       BOP’s receipt and consideration of compassionate release requests occurs against

the backdrop of an annual reporting requirement to Congress. 18 U.S.C. § 3582(d)(3). By

requiring BOP to submit annual reports about its handling of compassionate release

requests, Congress clearly understood the importance of requiring inmates to submit

requests through established BOP channels.




                                              6
    Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 7 of 20 PageID #:450




               2.     Thompson has not complied with the statutory exhaustion
                      requirement.

       According to counsel, Thompson’s requests for compassionate release and home

confinement were emailed to the Warden and BOP Regional counsel on or about April 15,

2020. As a result, defendant has not complied with the statutory exhaustion requirements

set forth in § 3582(c)(1)(A).

       B.      Thompson’s failure to comply with the statutory exhaustion
               requirement leaves the Court with no authority to grant the relief he
               seeks.

       In United States v. Taylor, 778 F.3d 667 (7th Cir. 2015), the Seventh Circuit held

that “district courts have subject-matter jurisdiction over—that is, the power to

adjudicate—a § 3582(c)(2) motion even when authority to grant a motion is absent because

the statutory criteria are not met.” Id. at 670 (noting circuit split on whether statutory

criteria for relief under § 3582(c) are jurisdictional). Taylor made clear that the statutory

criteria for seeking a sentence reduction under § 3582(c) “may be mandatory and even

strict” even though they do not rise to the level of being jurisdictional requirements. Id.

       Since Taylor, the Seventh Circuit has consistently affirmed the denial of sentence

reduction motions under § 3582(c)(2) on the ground that where the defendant failed to meet

the statutorily specified criteria, the district court lacked authority to grant relief. See e.g.,

United States v. Jehan, 876 F.3d 891, 895 (7th Cir. 2017) (affirming district court’s denial

of motion under § 3582(c)(2) on the ground that she lacked authority to reduce sentence

because one of the statutory criteria—that defendant was “sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by the


                                                7
    Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 8 of 20 PageID #:451




Sentencing Commission”—had not been met); see also United States v. Claiborne, No. 17-

1763, 2017 WL 4621217, at *1 (7th Cir. Sept. 28, 2017) (same); United States v. Howard,

No. 17-1947, 2017 WL 9485590, at *2 (7th Cir. Sept. 28, 2017) (same); United States v.

Koglin, 822 F.3d 984, 986 (7th Cir. 2016) (same); United States v. Jackson, 637 F. App’x

223, 224 (7th Cir. 2016) (same); United States v. McCarroll, 811 F.3d 975, 977-78 (7th

Cir. 2016) (same); see also United States v. Taylor, 627 F.3d 674, 676 (7th Cir. 2010)

(same).

       This long line of cases establishes that when a defendant fails to meet the statutory

criteria in § 3582(c) for seeking a sentence reduction—such as defendant’s failure to

comply with the statutory exhaustion requirement—courts lack authority to grant relief.

Courts have applied this same principle in denying motions for release based on COVID-

19 when defendants have not complied with the statutory exhaustion requirement. See

United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020)

(describing defendant’s failure to comply with statutory exhaustion requirement as “a

glaring roadblock foreclosing compassionate release at this point” and stressing that BOP’s

“extensive and professional efforts to curtail [COVID-19’s] spread” underscore the

importance of “strict compliance with § 3582(c)(1)(A)'s exhaustion requirement”); 1 United


1 As the above cases make clear, § 3582(c)(1)’s exhaustion requirement is mandatory, even if not
jurisdictional. The government assumes here for purposes of argument that the Seventh Circuit
would hold, consistent with Taylor, that §3582(c)(1)’s exhaustion requirement is a mandatory,
non-jurisdictional rule. The government maintains for the purpose of preserving the issue for
possible further review that the exhaustion requirement is jurisdictional, as most other circuit
courts have held in the context of § 3582(c)(2). See, e.g., United States v. Garcia, 606 F.3d 209,
212 n.5 (5th Cir. 2010); United States v. Williams, 607 F.3d 1123, 1125-26 (6th Cir. 2010); United
States v. Auman, 8 F.3d 1268, 1271 (8th Cir. 1993), overruled on other grounds by United States
v. Davis, 825 F.3d 1014 (9th Cir. 2016); United States v. Austin, 676 F.3d 924, 930 (9th Cir. 2012);
                                                 8
    Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 9 of 20 PageID #:452




States v. Allegra, Case No. 15 CR 243, (N.D. Ill. April 13, 2020) (Bucklo, J.) (“I join the

many courts that have concluded that § 3582’s explicit exhaustion requirement is not

susceptible to any judicially created exceptions.”); United States v. Epstein, No. CR 14-

287 (FLW), 2020 WL 1808616, at *2 (D.N.J. April 9, 2020); United States v.Carter, No.

1:18-CR-00086-JMS-DML, 2020 WL 1808288 (S.D. Ind. Apr.9, 2020); United States v.

Hofmeister, No. CV 5:16-13-KKC, 2020 WL 1811365 (E.D. Ky. Apr. 9, 2020); United

States v. Fevold, No. 19-CR-150, 2020 WL 1703846, (E.D. Wis. Apr. 8, 2020); United

States v. Johnson, No. RDC-14-0441, 2020 WL 1663360 (D. Md. Apr. 3, 2020); United

States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, (M.D. Fla. Mar. 27,

2020); United States v. Eberhart, Case No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2

(N.D. Cal. Mar. 25, 2020).

       Because defendant has not complied with the statutory exhaustion requirements in

§ 3582(c)(1)(A), this Court cannot grant him the relief he seeks.

       C.      Even if the statutory exhaustion requirement could be waived,
               Thompson has not established grounds for waiver.

       Contrary to Thompson’s contention, the statutory exhaustion requirement for

compassionate release motions cannot be waived by courts. McCarthy v. Madigan, 503

U.S. 140, 144 (1992) (“[w]here Congress specifically mandates, exhaustion is required”);

Ross v. Blake, 136 S. Ct. 1850, 1855 (2016) (rejecting as “freewheeling” lower court’s



United States v. Graham, 704 F.3d 1275, 1279 (10th Cir. 2013); United States v. Mills, 613 F.3d
1070, 1078 (11th Cir. 2010); see also United States v. Higgs, 504 F.3d 456 (3d Cir. 2007)
(canvassing history of judicial treatment of Rule 35 as jurisdictional and holding that Rule 35(a)
and Section 3582(c)(1)(B) remains jurisdictional after Bowles v. Russell, 551 U.S. 205, 212-13
(2007)).
                                                9
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 10 of 20 PageID #:453




creation of “special circumstances” exception to statutory exhaustion requirement and

permitting only the exception expressly defined by statute).

       In McCarthy v. Madigan, the Supreme Court addressed a district court’s dismissal

for failure to exhaust administrative remedies a prisoner’s Bivens action seeking money

damages for denial of medical care. 503 U.S. 140. The Court held that the prisoner was not

required to exhaust administrative remedies provided by the BOP’s grievance procedure

prior to seeking judicial relief. In so doing, the Court was careful to distinguish between

the judicial doctrine being advanced in the case before it and other settings in which

Congress had specifically mandated exhaustion:


        The doctrine of exhaustion of administrative remedies is one among
        related doctrines—including abstention, finality, and ripeness—that
        govern the timing of federal-court decisionmaking. Of “paramount
        importance” to any exhaustion inquiry is congressional intent. Patsy v.
        Board of Regents of Florida, 457 U.S. 496, 501, 102 S.Ct. 2557, 2560, 73
        L.Ed.2d 172 (1982). Where Congress specifically mandates, exhaustion is
        required. Coit Independence Joint Venture v. FSLIC, 489 U.S. 561, 579,
        109 S.Ct. 1361, 1371, 103 L.Ed.2d 602 (1989); Patsy, 457 U.S., at 502, n.
        4, 102 S.Ct., at 2560, n. 4. But where Congress has not clearly required
        exhaustion, sound judicial discretion governs. McGee v. United States,
        402 U.S. 479, 483, n. 6, 91 S.Ct. 1565, n. 6, 29 L.Ed.2d 47 (1971). See
        also Patsy, 457 U.S., at 518, 102 S.Ct., at 2568 (WHITE, J., concurring in
        part) (“[E]xhaustion is ‘a rule of judicial administration,’ ... and unless
        Congress directs otherwise, rightfully subject to crafting by judges”).
        Nevertheless, even in this field of judicial discretion, appropriate
        deference to Congress’ power to prescribe the basic procedural scheme
        under which a claim may be heard in a federal court requires fashioning
        of exhaustion principles in a manner consistent with congressional intent
        and any applicable statutory scheme. Id., at 501–502, and n. 4, 102 S.Ct.,
        at 2560, and n. 4.
Id. at 144. The Court went on to discuss principles driving the use of judicial discretion to

excuse administrative exhaustion where Congress has not explicitly mandated it. Id. at 145-


                                             10
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 11 of 20 PageID #:454




46. In this context, the Court described three broad sets of circumstances for courts to

consider when deciding whether to require administrative exhaustion. Id. at 146-47. But

this discussion did not call into question the Court’s unequivocal statement: “Where

Congress specifically mandates, exhaustion is required.” Id. at 144.

       In Gonzalez v. O’Connell, 355 F.3d 1010 (7th Cir. 2004), the Seventh Circuit

explained that the judicial discretion described in McCarthy applies only where Congress

has not clearly required exhaustion, and that it is only the judicial exhaustion doctrine that

is not absolute:

       “[W]here Congress has not clearly required exhaustion, sound judicial discretion
       governs.” McCarthy v. Madigan, 503 U.S. 140, 144, 112 S.Ct. 1081, 117 L.Ed.2d
       291 (1992). In exercising that discretion, we must balance the individual and
       institutional interests involved, taking into account “the nature of the claim
       presented and the characteristics of the particular administrative procedure
       provided.” Id. at 146, 112 S.Ct. 1081. We start with “the general rule that parties
       exhaust prescribed administrative remedies before seeking relief from the federal
       courts.” Id. at 144-45, 112 S.Ct. 1081; see also Sanchez v. Miller, 792 F.2d 694, 697
       (7th Cir.1986) (accord). This rule, however, is not absolute.

Id. at 1016; see id. at n.5 (“McCarthy’s principle that when exhaustion is not statutorily

mandated, ‘sound judicial discretion governs,’ . . . remains good law, as does its further

admonitions on how that discretion should be utilized.”) (citation omitted).

       Other circuits agree that, where Congress has mandated exhaustion, exhaustion is

required. See, e.g., Anversa v. Partners Healthcare System, Inc., 835 F.3d 167 (1st Cir.

2016) (“Where, as here, Congress has not mandated exhaustion, federal courts have some

leeway to relax this requirement.”); Karam v. U.S. Citizenship & Immigration Servs., 373

F. App’x 956, 958 (11th Cir. 2010) (“‘[a]lthough judicially developed exhaustion

requirements might be waived for discretionary reasons by courts, statutorily created

                                             11
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 12 of 20 PageID #:455




exhaustion requirements bind the parties and the courts.’”) (citation omitted); Hettinga v.

United States, 560 F.3d 498, 502–03 (D.C. Cir. 2009) (“Parties have long been required to

exhaust administrative remedies before seeking relief from federal courts, [. . .] ‘Where

Congress specifically mandates, exhaustion is required. But where Congress has not clearly

required exhaustion, sound judicial discretion governs.’”); Zephyr Aviation, L.L.C. v.

Dailey, 247 F.3d 565, 570 (5th Cir. 2001) (“‘Where Congress specifically mandates,

exhaustion is required. But where Congress has not clearly required exhaustion, sound

judicial discretion governs.’”) (citation omitted); Kurfees v. I.N.S., 275 F.3d 332, 336 (4th

Cir. 2001) (“Moreover, where Congress has explicitly mandated exhaustion [of

administrative remedies], as it has in INA § 106(c), the Supreme Court has held that the

requirement must be enforced.”); Lavista v. Beeler, 195 F.3d 254, 256 (6th Cir. 1999)

(“McCarthy recognized that when Congress specifically mandates exhaustion, it is

required and the courts may not excuse the requirement.”); United States v. Dico, Inc., 136

F.3d 572, 575–76 (8th Cir. 1998) (“[Administrative] exhaustion ‘is required where

Congress imposes an exhaustion requirement by statute.’”) (citation omitted); Wang v.

Reno, 81 F.3d 808, 814 (9th Cir. 1996) (“[W]here Congress has not specifically mandated

exhaustion, we conclude that consistent with congressional intent and the INA, the district

court properly exercised jurisdiction over Wang’s due process claim even though he had

not exhausted administrative remedies with respect to his excludability.”); Bailey v. United

States, 992 F.2d 1222 (10th Cir. 1993) (“Exhaustion of administrative remedies is a

statutory prerequisite to recover monetary damages under the FTCA. [. . .] ‘Where



                                             12
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 13 of 20 PageID #:456




Congress specifically mandates, exhaustion is required.’”). See also Nyhuis v. Reno, 204

F.3d 65, 73 (3d Cir. 2000), which stated:

       Before § 1997e(a) was amended, it did not require exhaustion, but rather, vested
       power in the federal courts to make such determinations. Therefore, the “sound
       discretion” of courts governed, [. . .] and courts were free to recognize a futility
       exception. Section 1997e(a), as amended, however, eliminates such discretion. It
       “specifically mandates” that inmate-plaintiffs exhaust their available administrative
       remedies, [. . .] Accordingly, as Congress has now “clearly required” exhaustion in
       § 1997e(a), [. . .] “it is beyond the power of this court—or any other—to excuse
       compliance with the exhaustion requirement, whether on the ground of futility,
       inadequacy or any other basis.”

       In Ross v. Blake, 136 S. Ct. 1850 (2016), the Supreme Court considered whether a

prisoner bringing a § 1983 action against correctional officers was required to exhaust his

administrative remedies. The Court held that a court may not excuse an inmate’s failure to

exhaust administrative remedies prior to bringing suit under the Prison Litigation Reform

Act, even to take “special circumstances” into account. Id. at 1855. The Court stated:

       The Prison Litigation Reform Act of 1995 (PLRA) mandates that an inmate exhaust
       “such administrative remedies as are available” before bringing suit to challenge
       prison conditions. 42 U.S.C. § 1997e(a). The court below adopted an unwritten
       “special circumstances” exception to that provision, permitting some prisoners to
       pursue litigation even when they have failed to exhaust available administrative
       remedies. Today, we reject that freewheeling approach to exhaustion as inconsistent
       with the PLRA.

Id. at 1854–55. The Court remanded the case solely for the district court to consider

whether the statutory exception to exhaustion provided in the PLRA applied. Id. at 1855.

       The PLRA states: “No action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). Similarly, as amended by Section 603(b) of the First

                                              13
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 14 of 20 PageID #:457




Step Act, Title 18, United States Code, Section 3582(c)(1)(A) provides: “[T]he court, upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce

the term of imprisonment . . . .”

       The Seventh Circuit has applied Ross in affirming district courts’ dismissals of

claims for failure to exhaust administrative remedies under the PLRA. See, e.g., Tonn v.

Meisner, 669 F. App’x 800, 801 (7th Cir. 2016); Morrow v. Hood, 653 F. App’x 469, 470

(7th Cir. 2016). Moreover, courts have applied Ross outside the context of the PLRA. For

example, the Sixth Circuit in the context of a claim for benefits under the Black Lung

Benefits Act stated:

       We lastly ask whether any exception to the exhaustion mandate saves the
       constitutional claims. When it comes to exceptions, a sharp divide separates
       statutory from prudential exhaustion. For exhaustion rules that originate with a clear
       statutory command, courts have “refus[ed] to add unwritten” exceptions on top of
       those in the text itself. Ross, 136 S. Ct. at 1857. For exhaustion rules that originate
       with judicial prudence, courts have felt free to adopt “judge-made exceptions” in
       the same prudential fashion. Id. In that setting, courts have developed several
       standard exceptions, including a “futility” exception for parties who assert claims
       that an agency cannot consider, see McCarthy, 503 U.S. at 147–49, 112 S.Ct. 1081,
       and a “hardship” exception for parties who face undue harm from agency
       exhaustion, see McKart, 395 U.S. at 197, 89 S.Ct. 1657.

Island Creek Coal Co. v. Bryan, 937 F.3d 738, 751 (6th Cir. 2019), reh’g denied (Sept. 24,

2019); see also Free v. Peikar, 778 F. App’x 491, 492 (9th Cir. 2019) (dismissing Bivens

action.)


                                             14
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 15 of 20 PageID #:458




       In arguing that the statutory exhaustion requirements need not be met in his case,

defendant cites Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019), for the

proposition that the courts can waive the statutory exhaustion requirement in

§ 3582(c)(1)(A). Washington, however, is inapposite for several reasons. First, Washington

was a civil suit challenging the classification of marijuana as a Schedule I drug under the

Controlled Substances Act and did not purport to examine the statutory exhaustion

requirement in § 3582(c)(1)(A). Second, Washington addressed an exhaustion requirement

that was judge-made, rather than statutory, and the court actually acknowledged the

Supreme Court’s holding in McCarthy v. Madigan, that “[w]here Congress specifically

mandates, exhaustion is required.” See McCarthy v. Madigan, 503 U.S. 140, 144 (1992).

For the same reasons, the district court cases available on Westlaw upon which defendant

relies are equally unavailing.

       Even if statutory exhaustion requirements were subject to the exceptions noted in

Washington, waiver would be inappropriate in this case. The court in Washington identified

three bases for excusing exhaustion in the context of non-statutory, judge-made exhaustion

requirements. Specifically, citing McCarthy, the Washington court noted that “exhaustion

may be unnecessary where it would be futile, either because agency decision-makers are

biased or because the agency has already determined the issue.” Washington, 925 F.3d at

118. Second, the court noted that “[t]he Supreme Court has further stated that exhaustion

may be unnecessary where the administrative process would be incapable of granting

adequate relief.” Id. at 119. “Finally, exhaustion may be unnecessary where pursuing

agency review would subject plaintiffs to undue prejudice.” Id.

                                            15
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 16 of 20 PageID #:459




      There is no basis to find that directing defendant to pursue administrative remedies

within BOP would be futile because the relevant decision-makers are biased or have

already rejected the relief he seeks. To the contrary, on March 26, 2020, the Attorney

General issued a memo directing BOP to “prioritize the use of your various statutory

authorities to grant home confinement for inmates seeking transfer in connection with the

ongoing COVID-19 pandemic.” (Available at https://www.bop.gov/resources/news/

pdfs/20200405 covid-19 home confinement.pdf). On April 3, 2020, the Attorney

General issued another memo to BOP stating, in part,

      [T]he CARES Act now authorizes me to expand the cohort of inmates who
      can be considered for home release upon my finding that emergency
      conditions are materially affecting the functioning of the Bureau of Prisons.
      I hereby make that finding and direct that, as detailed below, you give priority
      in implementing these new standards to the most vulnerable inmates at the
      most affected facilities[.]

(Available at https://www.justice.gov/file/1266661/download).

      Consistent with those directives, BOP reports that it has started the process of

“immediately reviewing all inmates who have COVID-19 risk factors, as described by the

CDC…to determine which inmates are suitable for home confinement.” See

https://www.bop.gov/resources/news/20200405 covid19 home confinement.jsp                 (last

visited Apr. 15, 2020). BOP stresses:

      Inmates do not need to apply to be considered for home confinement.
      Case management staff are urgently reviewing all inmates to determine
      which ones meet the criteria established by the Attorney General. The
      Department has also increased resources to review and make appropriate
      determinations as soon as possible.

      While all inmates are being reviewed for suitability, any inmate who believes
      they are eligible may request to be referred to Home Confinement and

                                            16
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 17 of 20 PageID #:460




       provide a release plan to their Case Manager. The BOP may contact family
       members to gather needed information when making decisions concerning
       Home Confinement placement

Id. (emphasis in original). Together with its consideration of all inmates—and in particular

the most vulnerable—for home confinement, the BOP is promptly considering requests for

compassionate release.

       In light of the Attorney General’s directives to BOP and BOP’s corresponding

actions, this is not a time when defendant’s pursuit of administrative remedies within BOP

could be deemed futile from an ex ante perspective or provide a basis for waiving the

exhaustion requirement in § 3582(c)(1)(A). Here, the BOP has had only one day to

consider Thompson’s request for compassionate release; given the urgent efforts being

made to protect inmates from infection and to transfer vulnerable inmates out of the

institution where Thompson is currently housed, there is no basis to conclude that his

request will not be considered long before the 30 days permitted by § 3582(c)(1) have

elapsed. Indeed, as explained below, the BOP has already made arrangements for

defendant’s transfer to home confinement, which will remove him from the COVID-19

outbreak now being experienced at the institution where he is currently housed.

       Regarding the second exception to non-statutory exhaustion rules, this is not a case

where exhaustion should be excused because BOP’s administrative process is incapable of

granting defendant the relief he seeks. The Attorney General’s memos make clear that BOP

has an array of options, including but not limited to compassionate release, that it can use

to provide defendant with the relief he seeks and obviate the need for further litigation

before this Court.

                                            17
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 18 of 20 PageID #:461




      The core of defendant’s argument for waiver of the statutory exhaustion requirement

is that without waiver, he will suffer undue prejudice in the form of adverse health

outcomes because being housed at an RRC presents the same risks of COVID-19 infection

as being incarcerated at FCI Butner Medium I. Now that the BOP has agreed to transfer

Thompson directly to home confinement, this is no longer an issue.

      In sum, there is no question that Thompson’s institution has a large number of

COVID-19 cases, or that Thompson suffers from health conditions that make him more

vulnerable; for those and other reasons, the government agrees that Thompson is deserving

of relief. However, under the circumstances in this case, there is no basis—legal or

factual—for excusing the statutory exhaustion requirement, particularly given that the BOP

has had only a single day to consider defendant’s request for compassionate release, and

there is every reason to believe that the BOP will make a determinate well before the 30

days permitted by the statute have elapsed. Pursuant to the statutory framework that

Congress has devised, BOP must be given the opportunity to make a decision concerning

defendant’s request.




                                           18
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 19 of 20 PageID #:462




                                          CONCLUSION

       For the reasons set forth above, defendant’s motion should be denied without

prejudice so that BOP can consider defendant’s request for compassionate release and

home confinement. In the alternative, the government recommends that the Court hold the

motion in abeyance for some reasonable period to allow BOP an opportunity to make a

decision on his pending petition.

                                          Respectfully submitted,

                                          JOHN R. LAUSCH, JR.
                                          United States Attorney

                                    By:   /s/ Jacqueline Stern
                                          JACQUELINE STERN
                                          Assistant U.S. Attorney
                                          219 South Dearborn St., Rm. 500
                                          Chicago, Illinois 60604
                                          (312) 353-5329




                                            19
   Case: 1:15-cr-00448 Document #: 77 Filed: 04/17/20 Page 20 of 20 PageID #:463




                            CERTIFICATE OF SERVICE

       Jacqueline Stern, an Assistant United States Attorney assigned to the instant matter,

hereby certifies that the

  GOVERNMENT’S RESPONSE TO DEFENDANT’S EMERGENCY MOTION
       FOR RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

was served on April 17, 2020, in accordance with FED. R. CRIM. P. 49, FED. R. CIV. P.

5, LR 5.5, and the General Order on Electronic Case Filing (ECF) pursuant to the district

court’s system as to ECF filers.



                                                 /s/ Jacqueline Stern
                                                 JACQUELINE STERN
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Fifth Floor
                                                 Chicago, Illinois 60604
                                                 (312) 353-5329




                                            20
